Learned, P. J.
(dissenting):
The latest authority of the Court of Appeals on the vexed question as to the rights of third persons, in the case of what are usually (though not accurately) called conditional sales of personal property, is the case of Comer v. Cunningham (77 N. Y., 391). It is not necessary for us to attempt to reconcile or “ distinguish ” or to examine Herrig v. Hoppock (15 N. Y., 409); Wait v. Green (36 id., 556); Ballard v. Burgett (40 id., 314); Austin v. Dye (46 id., 500). It is enough to take the latest decision above cited.
There goods were sold in Georgia. By a statute of that State, which it was assumed entered into and became part of the contract, such goods “ shall not be considered as the property of the buyer or the ownership given up until the same shall be fully paid for, although it (the goods) may have been delivered into the possession of the buyer.” :'
This is substantially the agreement which the plaintiff claims was made in the present case. The court held in that case that under these terms of the contract the deliverxj was conditional, but the *529sale present and absolute, and that after actual delivery a bona fide purchaser from the vendee obtained a good title.
The case of Coman v. Lakey (80 N. Y., 345) does not touch the question here involved. It seems to hold that the vendor of personal property has an equitable lien for the purchase-price, except against a bona fide purchaser.
Following Comer v. Cunningham we should affirm the judgment.
Judgment reversed, new trial granted, costs to abide event.